IN THE SUPREME COURT OF THE STATE OF DELAWARE

     SHAWN POWELL,1                              §
                                                 §   No. 34, 2022
            Petitioner Below,                    §
            Appellant,                           §
                                                 §   Court Below–Family Court
            v.                                   §   of the State of Delaware
                                                 §
     BROOKE POWELL,                              §
                                                 §   File No. CN20-02388
            Respondent Below,                    §   Petition No. 20-09458
            Appellee.                            §

                                Submitted: March 29, 2022
                                Decided:   April 7, 2022


                                             ORDER

         It appears to the Court that, on March 11, 2022, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant, Shawn Powell, to show cause

why his appeal should not be dismissed for his failure to file a completed motion to

proceed in forma pauperis. Powell received the notice on March 17, 2022. A timely

response to the notice to show cause was due on or before March 28, 2022. To date,

Powell has not filed a completed motion to proceed in forma pauperis, paid the

Supreme Court filing fee, or responded to the notice to show cause.2 Dismissal of

this action is therefore deemed to be unopposed.



1
    The parties were previously assigned pseudonyms under Supreme Court Rule 7(d).
2
    We also note that Powell has not paid the Family Court appeal and transcript fees.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Tamika R. Montgomery-Reeves
                                          Justice




                                       2